Citation Nr: 1735477	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-22 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1965 to March 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In February 2015 and April 2017, the Board remanded the claim for further evidentiary development. 


FINDING OF FACT

The Veteran's bilateral hearing loss disability has been manifested by no more than Level II hearing impairment in the right ear and Level IV in the left ear throughout the appeal period.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In increased rating cases, the claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has met its duty to notify.  The Veteran was provided pre-adjudication notice by a letter dated in March 2010.  

Concerning the duty to assist, the Veteran's service records, private medical records, and VA medical records have been associated with the claim file.  The Veteran was afforded audiological examinations in June 2010, July 2012, April 2015, and May 2017.  The May 2017 examiner completed all necessary audiometric testing, examined the Veteran, reviewed his claim file, and described the functional effects of his hearing loss.  Therefore, the May 2017 examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007).      

Regarding whether there was substantial compliance with the Board's February 2015 and April 2017 remands, the Veteran's treatment records have been obtained, he has been afforded audiological examinations, and the May 2017 examiner reviewed the lay evidence by reviewing the Veteran's file and clarify the findings noted in a March 2015 private audiogram of record.  Thus, there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

The Veteran contends that his bilateral hearing loss disability is severe enough to warrant a compensable disability rating.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a).

A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz or Hz).  

The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone dB loss. 

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Board must assess the credibility and weight of all relevant evidence, including both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the Veteran prevails.   See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The record contains the report of six audiological evaluations taken during the appeal period.  

On June 2010 VA examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
55
55
LEFT
40
55
65
70

The average pure tone thresholds were 44 in the right ear and 58 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 92 in the right ear and 88 in the left ear.  This level of impairment translates to Level I hearing in the right ear and Level III hearing in the left ear under Table VI.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

On July 2012 VA examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
55
55
LEFT
45
60
65
60

The average pure tone thresholds were 46 in the right ear and 58 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 96 in the right ear and 80 in the left ear.  This level of impairment translates to Level I hearing in the right ear and Level IV hearing in the left ear under Table VI.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

On audiometry conducted in March 2015 at the Horizon Hearing Services, pure tone thresholds, in decibels, as interpreted by a May 2017 VA audiologist, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
55
55
60
LEFT
40
60
70
70

The average pure tone thresholds were 50 in the right ear and 60 in the left ear.  Regarding speech recognition, the May 2017 VA examiner that interpreted the March 2015 results, acknowledged that the speech recognition scores noted by the  Horizon Hearing Services were significantly worse than those noted at the VA examinations.  However, the VA audiologist noted that the Horizon Hearing Services audiologist did not follow VA testing protocol for obtaining maximum performance on word recognition testing because the March 2015 examiner obtained word recognition at only one intensity level and not multiple levels and due to inadequate presentation level.  

On April 2015 VA examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
55
30
60
LEFT
45
65
65
65

The average pure tone thresholds were 46 in the right ear and 60 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 88 in the right ear and 92 in the left ear.  This level of impairment translates to Level II hearing in both ears under Table VI.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

On May 2017 VA examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
55
60
60
LEFT
40
55
65
65

The average pure tone thresholds were 54 in the right ear and 56 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 90 in the right ear and 88 in the left ear.  This level of impairment translates to Level II hearing in both ears under Table VI.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

On audiometry conducted in May 2017 at the Horizon Hearing Services, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
55
65
65
LEFT
40
65
80
75

The average pure tone thresholds were 56 in the right ear and 65 in the left ear.  This examiner did not use the speech recognition test using the Maryland CNC word list. 

The VA audiometry results from June 2010, July 2012, April 2015, and May 2015, do not show a compensable rating under Diagnostic Code 6100 is warranted.  38 C.F.R. § 4.85, Table VII.  

Moreover, none of the VA audiometry results show an exceptional pattern of hearing impairment, so they cannot be rated under the alternate criteria in Table VIA, based only on pure tone thresholds.  See 38 C.F.R. § 4.86.

As noted above, the March 2015 Horizon Hearing Services speech recognition scores as not adequate for rating purposes because the private audiologist did not follow VA testing protocols.  Further, the May 2017, Horizon Hearing Services audiometry results do not specify that speech recognition testing was completed using the required Maryland CNC word list.  As explained above, the rating schedule requires for evaluation purposes that speech recognition testing be completed using the Maryland CNC word list.  Therefore, the Horizon Hearing Services audiometry test results are inadequate for rating purposes and cannot be relied upon in the Veteran's appeal.  These results also do not reflect exceptional patterns of hearing impairment under § 4.86, so rating cannot be completed based only on pure tone thresholds.

The Veteran's lay evidence, in the form of statements from himself, his wife, and a friend, that his hearing impairment is greater than reflected by a noncompensable rating are insufficient to establish this is so.  The Veteran is competent to report that he has difficulty hearing because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify specific levels of his service-connected hearing loss disability according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of his disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's, his wife's and his friend's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that the auditory threshold levels in either ear have not undergone any significant increase or decrease so as to warrant a compensable rating at any time during the appeal period.  Accordingly, staged ratings are not warranted.

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  The benefit sought on appeal is denied.


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss disability is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


